Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 1 of 24 PageID: 675



Leon J. Sokol, Esq.
CULLEN AND DYKMAN, LLP
433 Hackensack Avenue
Hackensack, NJ 07601
(201) 488-1300
Attorneys for Intervenor-Applicants
Senate President Stephen M. Sweeney and
Assembly Speaker Craig J. Coughlin

                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 AMERICANS FOR PROSPERITY,                      Civil Action No. 3:19-CV-14228

                      Plaintiff,                Hon..Brian R. Martinotti, U.S.D.J.

        v.
                                                AFFIRMATION OF LEON J. SOKOL,
                                                ESQ. IN SUPPORT OF MOTION
 GUBRIR GREWAL, in his official                 TO INTERVENE PURSUANT TO
 capacity as Attorney General of New            FED. R. CIV. PRO. 24(b) BY
 Jersey, et al,                                 INTERVENOR-APPLICANTS
                                                SENATE PRESIDENT STEPHEN M.
                      Defendants.               SWEENEY AND ASSEMBLY SPEAKER
                                                CRAIG J. COUGHLIN



       LEON J SOKOL, ESQ., of full age, affirms to the court as follows:

       1.     I am an attorney at law of the State of New Jersey and a partner with the law firm

of Cullen and Dykman LLP, attorneys for Intervenor-Applicants Senate President Stephen M.

Sweeney and Assembly Speaker Craig J. Coughlin, in the above-captioned matter.

       2.     Attached hereto as Exhibit “A” is a true and correct copy of the proposed Answer

of Intervenor-Applicants Senate President Stephen M. Sweeney and Assembly Speaker Craig J.

Coughlin.

       3.     Attached as Exhibit “B” is a true and correct copy of a document entitled

“Testimony on Senate Bill 1500 [before the] Senate Budget and Appropriations Committee,
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 2 of 24 PageID: 676



January 17, 2019, by Jeff Brindle, Executive Director, New Jersey Election Law Enforcement

Commission.”

       3.      Attached hereto as Exhibit “C” is a true and correct copy of Summary of

Legislative History of S1500.

       4.      Attached hereto as Exhibit “D” is a true and correct copy of Summary of

Legislative History of S150 (enacted as L.2019, c. 124).



       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.



                                                    /s/    Leon J. Sokol
                                                           Leon J. Sokol


Date: October 10, 2019




                                                2
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 3 of 24 PageID: 677
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 4 of 24 PageID: 678
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 5 of 24 PageID: 679
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 6 of 24 PageID: 680
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 7 of 24 PageID: 681
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 8 of 24 PageID: 682
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 9 of 24 PageID: 683
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 10 of 24 PageID: 684
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 11 of 24 PageID: 685
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 12 of 24 PageID: 686
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 13 of 24 PageID: 687
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 14 of 24 PageID: 688
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 15 of 24 PageID: 689
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 16 of 24 PageID: 690
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 17 of 24 PageID: 691
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 18 of 24 PageID: 692
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 19 of 24 PageID: 693
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 20 of 24 PageID: 694
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 21 of 24 PageID: 695
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 22 of 24 PageID: 696
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 23 of 24 PageID: 697
Case 3:19-cv-14228-BRM-LHG Document 41-2 Filed 10/10/19 Page 24 of 24 PageID: 698
